Citation Nr: 9907150	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a February 4, 1972, rating decision was clearly and 
unmistakably erroneous in failing to award special monthly 
compensation at the 38 U.S.C. § 314(m) (Supp. II 1972) rate 
due to a loss of natural elbow action.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which found that a February 1972 rating 
action denying special monthly compensation for loss of 
natural elbow action was not clearly and unmistakably 
erroneous.

In May 1996, the Board affirmed the RO's decision.  The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (Court).  In an October 1998 
memorandum decision, the Court vacated the Board's decision 
and remanded the case for further development as will be 
discussed in the REMAND portion of this decision.


REMAND

The veteran sustained a number of injuries from an enemy 
booby trap while serving in Vietnam in April 1970.  In 
February 1972 he was granted service connection for, inter 
alia, shell fragment wound of the left upper and lower 
extremities with loss of use of left hand and left foot.  The 
veteran was assigned a 100 percent rating for this 
disability.  In addition, he was granted service connection 
for several additional disabilities which had a combined 
disability rating of greater than 50 percent.  As a result, 
he was granted special monthly compensation (SMC) on two 
bases.  First, under 38 U.S.C. § 314(l) (Supp II 1972) 
because of the loss of use of one hand and one foot.  Second, 
under 38 U.S.C. § 314(p) (Supp II 1972) which provided for an 
intermediate rate of payment between subsection (l) and 
subsection (m).  

In a statement received at the RO in March 1992, the veteran, 
through his representative, alleged CUE in the February 1972 
rating decision.  Specifically, the veteran argued that his 
left elbow condition met the regulatory criteria under 
38 C.F.R. § 3.350(f) to warrant the assignment of SMC at the 
38 U.S.C. § 314(l) "plus" rate on its own merit.  This 
separate rating of "L+", combined with the previously 
awarded SMC of "L+" for the additional disabilities greater 
than 50 percent, would then entitle the veteran to SMC under 
38 U.S.C. § 314(m).  In further support of his claim, the 
veteran argued that, since he had no supination or pronation 
in his left arm, his left elbow met the criteria for 
unfavorable ankylosis under Diagnostic Code 5205.  38 C.F.R. 
§ 4.71a (1972).  He also argued that, if his left elbow was 
ankylosed, then it met the regulatory criteria under 
38 C.F.R. § 3.350(c)(1) (1972), for loss of natural elbow 
action.

The RO denied the veteran's claim in September 1992.  The RO 
addressed the issues raised by the veteran but concluded 
that, since he had a range of motion in the left elbow in 
1972 of 40 to 100 degrees, the left elbow was not ankylosed; 
and, therefore, there was no loss of natural elbow action.  
The veteran appealed the rating decision.  In its statement 
of the case (SOC), the RO cited to the pertinent regulation 
to justify the "L+" award as 38 C.F.R. § 3.350(f)(1)(iii) 
without identifying whether the regulation was to be the 1972 
or the then applicable 1992 version of the regulation.  

The Board, in a decision dated in May 1996, affirmed the RO's 
decision.  However, in its opinion, the Board appeared to 
have incorrectly relied on the regulation cited in the May 
1993 SOC as meaning the 1972 version.  This resulted, in 
part, in the Board's determination that the veteran did not 
meet the criteria for SMC under 38 U.S.C. § 314(m).  A motion 
to reconsider the Board's decision was denied by the Board in 
February 1997.

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (Court).  In a memorandum 
decision, [redacted], the 
Court concluded that the Board had reached the correct result 
in finding that there was no clear and unmistakable (CUE) 
error in the 1972 rating decision that the veteran did not 
meet the criteria for an award of SMC under 38 U.S.C.A. 
§ 314(m) on a direct basis.  The Court went on to note, 
however, that it found implicit in the veteran's argument, a 
claim for SMC on an "L+" basis as a matter of right under 
the criteria of 38 C.F.R. § 3.350(f)(1)(i) (1972).  A review 
of the veteran's original CUE claim from March 1992 reflects 
essentially the same argument.  

Under 38 C.F.R. § 3.350(f)(1)(i) (1972), "the anatomical 
loss or loss of use of one extremity with the anatomical loss 
or loss of use of another extremity at a level or with 
complications preventing natural elbow or knee action with 
prosthesis in place will entitle to the rate intermediate 
between 38 U.S.C. § 314(l) and (m)."  Further, a discussion 
of whether there is natural elbow or knee action is found at 
38 C.F.R. § 3.350(c)(1) (1972).

The Court agreed with the veteran's argument that his loss of 
supination and pronation constituted unfavorable ankylosis 
under 38 C.F.R. § 3.350(c)(1) (1972).  The Court also cited 
to Diagnostic Code 5205, 38 C.F.R. § 4.71a (1972).  The Court 
noted that the Board had not adjudicated whether the veteran 
was entitled to an intermediate rating due to the nature of 
his elbow disability in 1972 as a matter of right under 
38 C.F.R. § 3.350(f)(1)(i) (1972), in addition to the (p) 
award for the additional disabilities.  The Court reasoned 
that if the veteran was found to be entitled to an "L+" SMC 
award for his left elbow, the subsequent intermediate award 
would be based on a higher threshold.  The Court then vacated 
the Board's decision and remanded the case for further 
proceedings.  [redacted].

In light of the Court's opinion and the requirement and the 
state of the record, further development, as specified below, 
is required.  Accordingly, the case is REMANDED to the RO for 
the following action:

1.  In light of the Court's finding that 
the lack of supination and pronation 
constitutes unfavorable ankylosis under 
38 C.F.R. § 3.350(c)(1)(1972), the RO 
must readjudicate the veteran's claim of 
CUE.  The RO must determine (1) if the 
veteran is entitled to a separate 
intermediate rate for SMC under 38 U.S.C. 
§ 314(l) for his left elbow condition, as 
a matter of right, by applying 38 C.F.R. 
§ 3.350(f)(1)(i) (1972) and 38 C.F.R. 
§ 3.350(c)(1) (1972), and (2) whether it 
constituted CUE in 1972 to not favorably 
adjudicate that specific issue.  

2.  In readjudicating the veteran's 
claim, only the pertinent regulations in 
effect in 1972 can be used.  All 
citations to regulations should only 
reflect 1972 regulations to avoid any 
confusion with current regulations.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


